DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on January 10, 2019. Claims 34-54 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on January 10, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on January 10, 2019 have been accepted.

Claim Objections
Claim 50 is objected to because of the following informalities:  Claim 50 is dependent on claim 39. It appears as though claim 50 is intended to be dependent on claim 49, which is how the claim is being interpreted for Examining purposes.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36, 41-43, 45-48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ezell et al. (U.S. Pub. No. 2016/0269388 and hereinafter referred to as Ezell) in view of Feng (U.S. Pub. No. 2018/0324564).
As to claim 34, Ezell discloses a method of operation of a control node in a mobile communications network, the method comprising: 
receiving a request for authorization from a user equipment (paragraphs [0027], [0028], [0033] and Fig. 3, Ezell teaches a client endpoint sends an access request to a network application); 
determining whether the request for authorization includes evidence that the user equipment is authorized by a trusted traffic authority (paragraphs [0027], [0028], [0033] and Fig. 3, Ezell teaches the network application determines if there is a token in the request, the token being provided by an authorization service showing that the client endpoint is authorized); and 
processing the request for authorization only if the request for authorization includes evidence that the user equipment is authorized by the trusted traffic authority (paragraphs [0027], [0028], [0033], [0034] and Fig. 3, Ezell teaches the network application grants access if the token in the request is valid.). Ezell does not specifically disclose a Vehicle-to-Everything (V2X) control node in a mobile communications network as claimed. However, Feng does disclose
a Vehicle-to-Everything (V2X) control node in a mobile communications network (paragraphs [0003]-[0005] and [0052]-[0055], Feng teaches authorization in a V2X network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ezell with the teachings of Feng for using a Vehicle-to-Everything (V2X) network because this would increase the security of the V2X network. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ezell with the teachings of Feng for using a Vehicle-to-Everything (V2X) network because Ezell and Feng both teach networks and it is a simple substitution to replace the network of Ezell with the V2X network of Feng to yield the predictable results of authorization on the V2X network.

As to claim 35, the combination of teachings between Ezell and Feng disclose the method of claim 34, wherein the determining comprises determining whether the request for V2X authorization includes evidence whose authenticity is guaranteed (paragraphs [0005], [0021], [0022], [0027]-[0029] and Fig. 3, Ezell teaches the authorization service may contain a certificate authority for issuing signed certificates.).
As to claim 36, the combination of teachings between Ezell and Feng disclose the method of claim 35 further comprising determining whether the request for V2X authorization includes evidence signed by the trusted traffic authority (paragraphs [0005], [0021], [0022], [0027]-[0029] and Fig. 3, Ezell teaches the authorization service may contain a certificate authority for issuing signed certificates.).

As to claim 42, Ezell discloses a method of operating a user equipment in a mobile communications network, the method comprising: 
running a authorization or enrolment procedure with a trusted traffic authority (paragraphs [0022], [0027]-[0030], [0033] and Fig. 3, Ezell teaches a client endpoint receiving a token for authorization after an authentication/authorization procedure. There is also an enrollment procedure since the authorization system already knows the user credentials); 
obtaining evidence that the user equipment is authorized by the trusted traffic authority (paragraphs [0022], [0027]-[0030], [0033] and Fig. 3, Ezell teaches receiving the token for authorization); 
sending a request for authorization to a control node (paragraphs [0027], [0028], [0033] and Fig. 3, Ezell teaches the client endpoint sends a request for authorization); and 
sending, to the control node, the evidence that the user equipment is authorized by the trusted traffic authority (paragraphs [0027], [0028], [0033] and Fig. 3, Ezell teaches the client endpoint sends the token for authorization.). Ezell does not specifically disclose Vehicle-to-Everything (V2X) as claimed. However, Feng does disclose
Vehicle-to-Everything (V2X) (paragraphs [0003]-[0005] and [0052]-[0055], Feng teaches authorization in a V2X network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ezell with the teachings of Feng for using a Vehicle-to-Everything (V2X) network because this would increase the security of the V2X network. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ezell with the teachings of Feng for using a Vehicle-to-Everything (V2X) network because Ezell and Feng both teach 
Claim 45 recites substantially similar subject matter to claim 42 and is therefore, rejected for similar reasons to claim 42 above (Note: claim 45 recites additional limitations of “processing circuitry” and “memory containing instructions executable by the processing circuitry” which is taught by Ezell at paragraph [0023]).
As to claim 43, the combination of teachings between Ezell and Feng disclose the sending the evidence that the user equipment is authorized by the trusted traffic authority comprises sending the evidence that the user equipment is authorized by the trusted traffic authority as part of the request for V2X authorization (paragraphs [0027], [0028], [0033] and Fig. 3, Ezell teaches the client endpoint sends a request for authorization where the request includes the token.).

As to claim 46, Ezell discloses a method of operation of a trusted traffic authority device, the method comprising: 
receiving a request for authorization from a user equipment (paragraphs [0022], [0027]-[0030], [0033] and Fig. 3, Ezell teaches a client endpoint sending credentials for authentication/authorization); 
(paragraphs [0022], [0027]-[0030], [0033] and Fig. 3, Ezell teaches verifying the credentials); and, 
in response to determining that the user equipment may be authorized, sending, to the user equipment, evidence that the user equipment is authorized by the trusted traffic authority (paragraphs [0022], [0027]-[0030], [0033] and Fig. 3, Ezell teaches sending a token to the client endpoint when authorized.). Ezell does not specifically disclose Vehicle-to-Everything (V2X) as claimed. However, Feng does disclose
Vehicle-to-Everything (V2X) (paragraphs [0003]-[0005] and [0052]-[0055], Feng teaches authorization in a V2X network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ezell with the teachings of Feng for using a Vehicle-to-Everything (V2X) network because this would increase the security of the V2X network. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ezell with the teachings of Feng for using a Vehicle-to-Everything (V2X) network because Ezell and Feng both teach networks and it is a simple substitution to replace the network of Ezell with the V2X network of Feng to yield the predictable results of authorization on the V2X network.
Claim 54 recites substantially similar subject matter to claim 46 and is therefore, rejected for similar reasons to claim 46 above (Note: claim 54 recites 
As to claim 47, the combination of teachings between Ezell and Feng disclose the further comprising including a guarantee of authenticity of the evidence that the user equipment is authorized by the trusted traffic authority (paragraphs [0005], [0021], [0022], [0027]-[0029] and Fig. 3, Ezell teaches the authorization service may contain a certificate authority for issuing signed certificates.).
As to claim 48, the combination of teachings between Ezell and Feng disclose the method of claim 47, further comprising signing the evidence that the user equipment is authorized by the trusted traffic authority (paragraphs [0005], [0021], [0022], [0027]-[0029] and Fig. 3, Ezell teaches the authorization service may contain a certificate authority for issuing signed certificates.).
As to claim 53, the combination of teachings between Ezell and Feng disclose the method of claim 46, further comprising, in response to determining that the user equipment may be authorized, allowing the user equipment to take part in vehicular communications (paragraphs [0022], [0027]-[0030], [0033] and Fig. 3, Ezell teaches authorizing the client endpoint. paragraphs [0003]-[0005] and [0052]-[0055], Ezell teaches authorization in a V2X network for allowing access to the network.).
Examiner supplies the same rationale for the combination of the references as in claim 46 above.
Claims 37-38 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Ezell and Feng as applied to claims 34 and 46 above, and further in view of Popa et al. (U.S. Pub. No. 2017/0250816 and hereinafter referred to as Popa).
As to claim 37, the combination of teachings between Ezell and Feng disclose the method of claim 34. The combination of teachings between Ezell and Feng does not specifically disclose wherein the determining comprises determining whether the evidence that the user equipment is authorized by a trusted traffic authority includes evidence of freshness as claimed. However, Popa does disclose
wherein the determining comprises determining whether the evidence that the user equipment is authorized by a trusted traffic authority includes evidence of freshness (paragraphs [0170] and [0181], Popa teaches a certificate has a timestamp for freshness.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Ezell with the teachings of Popa for determining whether the evidence that the user equipment is authorized by a trusted traffic authority includes evidence of freshness because this would increase security.
Claim 49 recites substantially similar subject matter to claim 37 and is therefore, rejected for similar reasons to claim 37 above.
As to claim 38, the combination of teachings between Ezell, Feng and Popa disclose the method of claim 37, wherein the evidence of freshness (paragraphs [0170] and [0181], Popa teaches a certificate has a timestamp for freshness.).
Examiner supplies the same rationale for the combination of the references as in claim 37 above.
Claim 50 recites substantially similar subject matter to claim 38 and is therefore, rejected for similar reasons to claim 38 above.

Claims 39 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ezell, Feng and Popa as applied to claims 37 and 49 above, and further in view of Kuo et al. (U.S. Pub. No. 2011/0087882 and hereinafter referred to as Kuo).
As to claim 39, the combination of teachings between Ezell, Feng and Popa disclose the method of claim 37. The combination of teachings between Ezell, Feng and Popa does not specifically disclose wherein the evidence of freshness comprises a counter value as claimed. However, Kuo does disclose
wherein the evidence of freshness comprises a counter value (paragraph [0088], Kuo teaches a certificate including a counter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Ezell with the teachings of Kuo for using a counter value because this would increase security.
Claim 51 recites substantially similar subject matter to claim 39 and is therefore, rejected for similar reasons to claim 39 above.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell and Feng as applied to claim 34 above, and further in view of Bellur et al. (U.S. Pub. No. 2009/0235071 and hereinafter referred to as Bellur).
As to claim 40, the combination of teachings between Ezell and Feng disclose the method of claim 34. The combination of teachings between Ezell and Feng does not specifically disclose wherein the determining comprises determining whether the evidence that the user equipment is authorized by a trusted traffic authority is within a validity time thereof as claimed. However, Bellur does disclose 
wherein the determining comprises determining whether the evidence that the user equipment is authorized by a trusted traffic authority is within a validity time thereof (paragraph [0013], Bellur teaches a certificate has an expiration time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Ezell with the teachings of Bellur for determining whether the evidence that the user equipment is authorized by a trusted traffic authority is within a validity time because this would increase security.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell and Feng as applied to claim 42 above, and further in view of Biehle et al. (U.S. Pub. No. 2019/0043347 and hereinafter referred to as Biehle).
claim 44, the combination of teachings between Ezell and Feng disclose the method of claim 42. The combination of teachings between Ezell and Feng does not specifically disclose wherein the running the V2X authorization or enrolment procedure comprises an establishment of a secure channel with the trusted traffic authority using a long-term certificate as claimed. However, Biehle does disclose
wherein the running the V2X authorization or enrolment procedure comprises an establishment of a secure channel with the trusted traffic authority using a long-term certificate (paragraph [0008], Biehle teaches using a long term certificate for encrypted communications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Ezell with the teachings of Biehle for establishing a secure channel with the trusted traffic authority using a long-term certificate because this would increase security.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell, Feng and Popa as applied to claim 49 above, and further in view of Bellur et al. (U.S. Pub. No. 2009/0235071 and hereinafter referred to as Bellur).
As to claim 52, the combination of teachings between Ezell, Feng and Popa disclose the method of claim 49. The combination of teachings between Ezell, Feng and Popa does not specifically disclose further comprising including 
further comprising including a validity time to the evidence that the user equipment is authorized by the trusted traffic authority (paragraph [0013], Bellur teaches a certificate has an expiration time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Ezell with the teachings of Bellur for including a validity time to the evidence because this would increase security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cavalcanti et al. (U.S. Pub. No. 2018/0295655) – cited for teaching V2X authorization using V2X ProSe – paragraph [0042]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438